355 S.W.3d 496 (2011)
Reginald J. RODGERS, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96240.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 12, 2011.
Reginald J. Rodgers Sr., Mineral Point, MO, for Appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, Jr., J.
ORDER
PER CURIAM.
Reginald Rodgers appeals from the motion court's judgment denying his motion to reopen post-conviction proceedings due to abandonment by his appointed post-conviction counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).